 ATLAS PLASTERING, INC.Atlas Plastering, Inc./Walker-Pierce,a Joint Ven-tureandMarshall BellandPaintersUnion,Local 4, Brotherhood of Painters and AlliedTrades,AFL-CIO. Cases 20-CA-17432 and20-CA-1748731 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFrOn 21 July 1983 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief' and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.At all relevant times the Respondent and theUnionwere parties to a collective-bargainingagreement.On 19 April 19822 Union BusinessAgent Vern Jensen inspected the Respondent's job-siteand discovered that some of the employeeswere nonunion or working without referrals as thecontract required. Jensen informed the generalforeman,Michael Mandeville, of the contract vio-lations and stated that he would file charges andalso put a qualified taper on the job as union stew-ard to police violations.3 On 20 April Jensen againspoke to Mandeville about putting a steward on thejob, and Mandeville agreed as long as the stewardwas a competent journeyman.On 22 April the Union dispatched Dan Colletteto the jobsite as taper-steward, but the Respondentrefused to accept him.4 On 26 April SammyMurphy, the Respondent's president, told UnionBusiness Agent John Davidson that he would takeCollette back as a taper but not as a steward.On 27 April Union Business Agents Jensen andDavidson went to the jobsite and met with Mande-ville,who said he would not accept Collette assteward. Davidson said that if the Respondent didnot accept Collette the Union would close the jobdown.Mandeville replied that the Respondentwould terminate anyone who left the job. Pursuantto union instructions, the employees walked off the1The Respondentfailed to appearat theunfairlaborpractice hearingor file a brief3All dates are in 19823Art 11 of the contractempowersthe Union,"to appoint all stewardsas required.[and] to remove[them] for dust cause "4 Collettewas a competentjourneyman185job because the Respondent refused to take thesteward back under the contract and because therewere men on the site whom the Union had not re-ferred.Before the employees left the job, the Respond-ent threatened employees Marshall Bell,WilliamTurner, Henry Scott, and Kennen Wise with dis-charge should they engage in a strike and toldthem that they would not be rehired. The employ-ees were discharged the same day they left the job.Article 12 of the parties' contract provides:Section 1. Any alleged violation of this Agree-ment, including each and every article therein,except fringe benefit disputes, and any failuretomeet any financial obligations provided bythis agreement . . . shall be reported to theDrywall Joint Committee. Thereupon, theDrywall Joint Committee shall notify any andall partiesinvolved and afford the alleged vio-lating party full opportunity to be heard bythe Drywall Joint Adjustment Board. Said or-ganizationshall determine whether or not anyviolation occurred. In the eventsaid organiza-tion finds a violation has taken place,it is au-thorized and empowered to: (a) Determine andcollect from said violator liquidateddamagesas herein provided.Section 7. In the event an employer feels anadverse decision has been rendered by theDrywall Joint Adjustment Board, he shallhave the right to appeal to the Drywall JointCommittee by (1) posting certified check ormoney order in the amount of the liquidateddamages and (2) filing written notice of appealwith the Drywall Joint Committee withinthirty (30) days from notice of decision of theDrywall Joint Adjustment Board. Failure topost such check or money order or to file suchnotice of appeal within said thirty (30) daysshall constitute a bar to any further appealproceedings.In the event a local union feels an adversedecision has been rendered by the DrywallJointAdjustment Board, the local union shallhave the right to appeal to the Drywall JointCommittee. Said written notice of appeal shallbe filed with the Drywall Joint Committeewithin thirty (30) days from notice of decisionof the Drywall Joint Adjustment Board.The contract does not containan expressno-strikeclause,but on the basis of the above-quoted provi-sions, the judge found the contract provided for amandatory dispute-resolvingmechanismthat im-plied the existence of a no-strike clause regarding285 NLRB No. 26 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdisputes arising under the contract, and the dis-putes in question were cognizable under the griev-ance mechanism.Even though a contract lacks an explicit no-strike provision, the Board and courts imply an ob-ligation not to strike from a contractual commit-ment to submit labor disputes to exclusive, final,and binding resolution.TeamstersLocal 174 v.Lucas Flour Co.,369 U.S. 95, 105 (1962). But, anagreement to resolve disputes by an exclusive,final,and binding means does not arise solely byoperation of law.Gateway Coal Co. v. Mine Work-ers,414 U.S. 368, 374 (1974). Thus, where partieshave not agreed to a dispute-resolving mechanismthat is exclusive, final, and binding, the contractcontains nothing from which to imply an obligationnot to strike.With certain exceptions not relevant here, thecontractual grievance mechanism provides that al-leged contract violations "shall be reported" to thejoint committee that refers them to the joint adjust-ment board. The adjustment board determineswhether any violation occurred and is empoweredto collect liquidateddamages.A party may appealthe board's decision to the joint committee. Al-though the "shall be reported" language of sectionIof the provision standing alone would suggestthat the parties intended the grievance procedureto be the exclusive means for resolving contractdisputes, section 13 of the same provision negatessuch interpretation, for it provides that employeesshall not work for an employer "acting in violationof this Agreement."5 In addition, nothing in theprovision states that the decisions of the adjustmentboard/joint committee are final and binding.LucasFlourandGateway Coaldo not control resolutionof the issue in this case because the agreements inthose two cases required the parties to resolve dis-putes by an arbitration mechanism that was exclu-sive, final, and binding.The absence of language stating that the adjust-ment board/joint committee determination is exclu-sive, final, and binding is sufficient reason to de-cline to imply a no-strike obligation.' Further,s Sec 13 also provides that employees shall not work for an employer"who has failed or refused to comply with any decision of the appropri-ate organization rendered pursuant to the provisions to this agreement "The judge stated that it is unclear whether sec 13 applies,"to situationsinwhich the union claims there has been a violation or one in whichthere is an adjudication of a violationby theJoint Committee"We dis-agreeThe clause is written in the disjunctive,and we therefore find itapplies in both situations to which the judge referred6Although we have long deferred to the decisions of joint committeeswhen theSpielbergMfg Co,112NLRB 1080 (1955),standards have beenmet, the judge's comment that suchjoint committees have often beenequated with arbitration proceedings misses the point that the machinerychosen for dispute resolution must be exclusive,final,and binding inorder to imply a no-strike obligationbased on our reading of the contract, we find addi-tional reasons to refrain from implying a no-strikeobligation.Article 6, section 4, provides for arbitration ofdispatching problems and the arbitrator's decision"shall be final and binding."7 Thus, the partiesknew how to draft a final and binding dispute-re-solvingmechanism.Where parties have providedfor final and binding resolution of some disputes, itis reasonable to infer that they did not contract forfinal and binding resolution of all labor disputes.Further, as the judge recognized, article 12, section14, appears to authorize strike activity.8 If the con-tract explicitly acknowledges that the Union mayauthorize strikes during the contract's duration,9 itis inconsistent to imply, as the judge did, a no-strike clause.In sum, because the contract fails to state thatthe adjustment board/joint committee determina-tion is exclusive, final, and binding; because thecontract specifically provides for final and bindingresolution of specified problems; and because thecontract appears to authorize strikes during thecontract's duration,we conclude that the Uniondid not waive the right to strike. Accordingly, theRespondent violated Section 8(a)(1) and (3) of theAct by threatening to discharge employees Bell,Turner, Scott, and Wise if, and then dischargingthem because, they engaged in a walkout to protestthe Respondent's contract violations.CONCLUSIONS OF LAW1.The Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) oftheAct by threatening, on 27 April 1982, to dis-charge employees Marshall Bell, William Turner,Henry Scott, and Kennen Wise if they engaged ina strike.2.The Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1)of the Act by dischargingemployees Bell,Scott, Turner, and Wise on 27 April 1982 becausethey engaged in a strike.7Further,the arbitrator's decision is a level above the art 12 jointcommittee8No one disputes that one reason the Union instructed employees toleave thejobsite was because the Respondent refused to accept a stewardthe Union appointed pursuant to the contract Arguably, under art 11 ofthe contract the Respondent hadonlytwo options (to accept the stewardor invoke the joint committee procedure),and under art 12, sec 14, theUnion had contractual authority to remove the employees from the job-sitewhen it learned of the contractual violation8We need not, and therefore do not, construe the breadth of theUnion's contractual authority to remove employees from the jobsiteWemerely rely on the contract's apparent authorization of strike activity as abasis for rejecting the judge's conclusion that it is appropriate to imply ano-stoke provision in the contract ATLAS PLASTERING,INC1873.The unfair labor practices described aboveaffect commerce within the meaning of Section2(6) and (7) of the Act.ORDERThe National Labor Relations Board orders thattheRespondent,AtlasPlastering,Inc./Walker-Pierce, a joint venture, Fresno, California, its offi-cers, agents, successors, and assigns, shall1.Cease and desist from(a)Threatening employees with discharge shouldthey engage in a strike.(b)Discharging employees for engaging inlawful strike activity.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer employeesMarshallBell,WilliamTurner, Henry Scott, and Kennen Wise immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions,without prejudice to their seniorityor any other rights and privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits resulting from their respec-tive discharges, as prescribed in F.W.WoolworthCo., 90 NLRB 289 (1950), with interest to be com-puted in the manner prescribed inNew Horizons forthe Retarded.10(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its offices in San Francisco, Califor-nia, copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided by10 Inaccordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 will be com-puted at the "short-termFederal rate" for the underpayment of taxes asset outin the 1986 amendmentto 26 U S C § 6621 Interest on amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida Steel Corp, 231NLRB 651 (1977)11 IfthisOrder is enforced by a judgment of a United States court ofappeals, thewords in the notice reading "Posted by Order of the Nation.alLaborRelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "the Regional Director for Region 20, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten to discharge employees ifthey engage in a strike.WE WILL NOT discharge employees for engagingin lawful strike activity.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Marshall Bell, William Turner,Henry Scott, and Kennen Wise immediate and fullreinstatement to the jobs they held as of 27 April1982without prejudice to their seniority or anyother rights and privileges previously enjoyed, andWE WILL make them whole, with interest, for anyloss of earnings or other benefits resulting fromtheir discharges.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.ATLASPLASTERING,INC./WALKER-PIERCE, A JOINT VENTURE 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDonald R. Rendall, Esq.,for the General Counsel.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in San Francisco, California, onApril 5, 1983. The charge and amended charge in Case20-CA-17432 were filed respectively on September 29and November 9, 1982, by Marshall Bell, an individual.The charge and amended charge in Case 20-CA-17487were filed respectively on October 21 and November 9,1982, by Painters Union Local 4, Brotherhood of Paint-ers and Allied Trades, AFL-CIO (the Union). An orderconsolidating thosecasesand a complaint issued on No-vember 26,1982,allegingthatAtlasPlastering,Inc./Walker-Pierce, a Joint Venture (Respondent) violat-ed Section8(a)(1) and(3) of the National Labor Rela-tions Act.IssuesThe primaryissues are1.Whether Respondent threatened to discharge em-ployees if they engaged in a strike.2.Whether Respondent, about April 27, 1982, dis-charged employeesMarshallBell,WilliamTurner,Henry Scott, and Kennen Wise because theyengaged ina strike.3.Whether a collective-bargaining agreementbetweenRespondent and the Union contained an implied no-strikeclauseunder which a strike by Respondent's employeeswould not be an activity protected under the Act.All parties were given full opportunity to participate,to introduce relevant evidence,to examineand cross-ex-aminewitnesses, to argue orally and to file briefs. Abrief,which has been carefully considered, was filed onbehalf of the General Counsel. Respondent filed ananswer to the complaint, but did not appear at the hear-ingor offer any evidence. Regarding paragraphs 1through 6 of the complaint, the answer neither admittednor denied thoseallegationsbut instead stated "Inasmuchas these are statements of fact of identification, actionsand representative of persons, we make no special com-ment." Pursuant to Section 102.20 of the Board's Rulesand Regulations, thoseallegationsare deemed admitted.On the entire record of the case and my observation ofthe witnesses and their demeanor, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAtlas Plastering, Inc., a California corporation with anoffice and place of business in Fresno, California, is en-gaged in providing lathing, plastering, and other servicesand materials for industrial construction.Walker-Pierce,a partnership jointly owned by CharlieWalker andClyde Pierce, is engaged in furnishing labor to industrialconstruction contractors. At all times material, Respond-ent, a joint venture, consisting of Atlas Plastering, Inc.andWalker-Pierce, has been engaged in the combinedbusiness operation described above at an industrial con-struction site in San Francisco, California, called the job-site.At all times material, Tutor-Saliba-Perini has beenengaged in the building and construction industry withan office and place of business in San Francisco, Califor-nia, and has been the general contractor at the jobsite.During the calendar year immediately preceding issuanceof complaint Respondent, in the course and conduct ofitsbusiness operations at the jobsite, provided servicesandmaterial valued in excess of $50,000 directly toTutor-Saliba-Perini.During the same period of timeTutor-Saliva-Perini, in the course and conduct of its busi-ness operations at the jobsite, purchased and receivedgoods and materials valued in excess of $50,000 directlyfrom points outside California. Respondeentisan em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the ActII.THE LABOR ORGANIZATIONINVOLVEDThe Unionis a labor organizationwithin themeaningof Section 2(5) of the ActIII.THEALLEGED UNFAIR LABOR PRACTICESA. The Sequence of EventsAt all timesmaterial,Respondent and the Union havemaintainedin effect and enforced a collective-bargainingagreementthat contains a procedure to resolve contractdisputes. That contract is described in detail below.In early April 1982 Respondent's employeesengagedin a 1-day strike. There is no evidence in the record withregard to the details of that walkout, but apparently thedisputewas resolved and the employees returned towork. About 13 weeks later the Union threatened to, andthen did, call another walkout. The complaintallegesthat the Respondent violated Section 8(a)(1) and (3) oftheAct by threatening to discharge employees if theyengaged ina strike and by discharging them when theydid strike.On April 19, 1983, UnionBusinessAgent Vern Jensenmade an inspection of the jobsite during which he spoketoRespondent's general foreman, Michael Mandeville.'Jensen toldMichaelMandeville that there were sometapers (employees who did the taping work on drywallconstruction) on the jobsite who were nonunion and thatsome of them were working without referrals that wererequiredby the contract.MichaelMandeville gaveJensen a list of the employees of the job. Jensen foundtwo nonunion men and three or four who came fromFresno or Stockton without referrals. Jensen told Mi-chaelMandeville that Respondent could not have anynonunion tapers on the job. Jensen said that he wouldfollow through with charges and also put a good taperon the job who would be the union steward.On April 20, 1982, Jensen spoke to Michael Mande-ville a second time. He again told Mandeville that asteward would be sent to the job. Mandeville said thatThe complaint alleges, the answer is deemed to admit, and I find thatthe following individuals were supervisors within the meaning of Sec2(11) of the Act Sammy R Murphy, president (Atlas Plastering, Inc),David Mandeville, superintendent,Michael Mandeville, general foreman,and John Myatt, foreman ATLAS PLASTERING,INC189would be satisfactory as long as the steward was a com-petent journeyman.Thatsame day,Jensen confirmed theconversation with a letter that stated:As of Wednesday, April 21, 1982, we are placinga steward on the Job at the New Federal PostOffice due to violations of our contract, Article 11,Section 1, Stewards; Article 6, Section 5, No refer-ral; and Article 6, Section 14, non union man on thejob.You were notified of this by phone today and atthat time requested that it be sent to you by letteralso.If there are any questions, please contact us.On April 22, 1982, the Union dispatched Dan Colletteto the jobsite as taper steward. Shortly thereafter Col-lette called Jensen and said that Respondent would notaccept him as a taper steward. Jensen told Collette toinform Michael Mandeville that unless Collette was ac-cepted the Union would not refer men to Respondent.On April 26 Union Business Agent John Davidson hada telephone conversation with Sammy Murphy, thepresident of Atlas Plastering, Inc.Murphy said that hewould take Collette back as a taper, but that he wouldnot take him back as a steward. Davidson replied thatCollette had been indiscriminately fired and that theUnion wanted him reinstated based on the contract.On the same day Respondent's superintendent DavidMandeville told Business Agent Jensen that Mandevillehad spoken to Murphy, the president of Atlas Plastering,Inc., and that he could not accept the steward.On April 27, 1982, UnionBusinessAgents Jenson andDavidson went to the jobsite and spoke to General Fore-man Michael Mandeville and Superintendent DavidMandeville.Three or four of the employees werepresent.MichaelMandeville said that he would notaccept Collette as the stewart. Davidson told the Mande-villes to reinstate Collette or the Union would close thejob down and have the employees leave the job. MichaelMandeville replied that anyone who left the job wouldbe terminated. Shortly thereafter the union businessagents told the employees to walk off the job. Davidsontold them to walk off because Respondent refused totake the steward back under the contract. Jensen toldhim that they were striking for two reasons. First, be-cause there were two nonunion men and three or fourmen from other locals without referrals and second, be-cause Respondent refused to accept the steward.Before the employees left the job, they had conversa-tionswith supervisors. Michael Mandeville told employ-eeWilliam Turner that the business agents were going toshut the job down, and he asked Turner whether he wasgoing to leave the jobsite. Turner said that he did notknow. Mandeville told Turner that if he decided to leavethatMandeville would write him a check. Turner askedif that meant a permanent one, and Mandeville said thatitdid. Shortly thereafter Turner met on the site with em-ployeesMarshall Bell, Henry Scott, and Kennen Wise.Foreman John Myatt was also there. Michael and DavidMandeville approached the group, and David Mande-ville told them that he had spoken to the boss in Fresno,and anyone who left the job would be fired. He also toldthem that if they were going to leave they should godownstairs and they would have a check in about one-half hour.In a separate conversation Foreman John Myatt askedemployee Henry Scott whether Scott was going toleave.Myatt said that employees who left would get acheck and would not be rehired.2MarshallBell,WilliamTurner,Henry Scott, andKennen Wise received their final paychecks that day andleft the job.On April 28, 1982, employee Marshall Bell returned tothe jobsite because the check he received was not for theright amount. He spoke to David Mandeville, who toldhim that Murphy had given the order to lay him off andnot hire him back. David Mandeville said that if it hadnot been for that, he would have kept Bell until the endof the job. At that time there was still a substantialamount of work to be done on the job.In short, I find that Respondent, through its supervi-sors, threatened employees with discharge if they en-gaged in a strike and then discharged Bell, Turner, Scott,and Wise because they struck.B. The Collective-Bargaining AgreementRespondent and the Union are parties to a collective-bargaining agreement known as the July 1, 1980-June 30,1983Bay Area Drywall Finishers Joint agreement,which is a contract between a number of labor organiza-tions and employer associations as well as individual em-ployers.Article 1, section 1 provides that "there shall be a per-manent Joint Committee known as the Bay AreaDrywall Joint Committee." Section 2 provides that thecommittee shall consist of equal representation of asso-ciation and union members. It also provides that "Thiscommittee shall hear all charges of violations of thisagreement concerningDrywallContractAssociationmembers." It also provides that a special committee shallbe established and include a nonmember signatory con-tractor to hear charges against nonmember signatorycontractors. Article 12, section 5 provides that a drywalljoint adjustment board that hears chargesagainst non-member signatory contractors shall consist of one signa-tory contractor, one nonmember signatory contractor,and two members elected by the Union.3Article 12, section 1 provides:VIOLATIONSSection 1. Any alleged violation of this Agree-ment, including each and every article therein,except fringe benefit disputes, and any failure tomeet any financial obligations provided by thisE In another conversation Dave Mandeville told Scott and other em-ployees that he was sick and tired of the jobhaving tobe shut downwith violationsall the time,pleted, and that as far as he was concerned, Respondent couldwrite hitcheck alsosThe record does not indicate whether Respondent is bound by thecontract as a member of one of the associations or as a nonmember signa-tory contractor 190DECISIONS OF THENATIONALLABOR RELATIONS BOARDagreement,by a member of an Association or non-member signatory contractor shall be reported totheDrywall Joint Committee.Thereupon, theDrywall Joint Committee shall notify any and allparties involved and afford the alleged violatingparty full opportunity to be heard by the DrywallJoint Adjustment Board. Said organization shall de-termine whether or not any violation occurred. Inthe event said organization finds a violation hastaken place,it is authorized and enpowered to:(a)Determine and collect from said violator liq-uidated damages as hereinprovided ... .That clause goes on to set forth criteria to be used in de-termining liquidateddamages.The contract does not contain an express no-strikeclause.There are,however,a number of provisions thatspecifically permit strikes in certain circumstances. Arti-cle 6, section 11 provides that it shall not be a violationof the agreement for employees to refuse to pass throughor work behind a legitimate picket line recognized by thebuilding and construction trades council in the areawhere the work is being performed. Article 6, section 12provides that no employee shall work for an employersignatory who has failed to pay its employees wages andother compensation provided for in the agreement andthat in such circumstances the Union can strike. Article6, section 15 provides that when a prime contractor re-fuses to sign a short-term contract guaranteeing the pay-ment of wages and fringes,it shall not be a violation ofthe contract for the Union to picket or for its membersto withhold their labor.Article 12, section 12 statesSection 12. Employees shall not enter the employor remain in the employ of any Employer orDrywall Contractor who willfully neglects or re-fuses to stand trial or after due trial refused to abideby a decision rendered pursuant to the provisions tothis agreement.Article 12,sections13 and 14, which arguably give theUnion the right to strike for any alleged breach of con-tract,are quoted in full in section D below.C. Alleged Contract Violations and Jurisdiction of theJoint CommitteeParagraphs 10 and 11 of the complaint allege that theemployees engaged in a strike because Respondent re-fused to comply with the Union's demand that it abideby certain terms of the contract. There is no contentionthat the strike was an unfair labor practice strike.4 In his4Certain unfair labor practice strikers can maintain theirprotectedstatus even in the presence of an express or implied no-strike clauseMastro Plastics Corp. v.NLRB,350 U.S. 270 (1956). A no-strike clausewill not limit the right to strike when the employer's unlawful conduct is"destructive of the foundation on which collective bargaining must rest."Id at 281.The Board has held that a strike in violation of a no-strikeclause does not become protected activity unless the unfair labor practiceis a serious one.Arlan'sDepartment Store,133NLRB 802, 808(1961).The conduct of Respondent in this case cannot be described in thosetermsbrief,counsel for the General Counsel describes thestrikers as economic strikers.The Union struck for two reasons. The first was thatUnion Business Agent Jensen"found two non-union menand three or four men who came out of Fresno or Stock-tonwithout the proper referrals." Although there isroom to -question whether Jensen was complaining aboutan employee being on the job who was not a member ofthe Union, any ambiguity was cleared up by his letter toRespondent of April 20, 1983, in which he referred to"Article 6, Section 14, non-union man on job." That sec-tion deals with the requirement that a workman who isnot a union member obtain a referral slip from theUnion, as well as other contract requirements.It alsoprovides for a citation before the drywall joint adjust-ment board and for payment by the employer for initi-ation fees and dues that the Union lost. The letter alsorefers to article 6, section 5 of the contract, which pro-vides that no workman shall be employed without firstobtaining a referral slip from the Union. It thus appearsthat the Union's first claim that Respondent violated thecontract relates to the allegation that it did not complywith the hiring hall requirements of the contract. Such abreach would clearly be a contract violation within thejurisdiction of the joint committee, and that committeewould have power to remedy the violations. The Union'ssecond reason for the strike was the claim that Respond-ent refused to accept Collette as steward. Article 11, sec-tion 1 of the contract provides that a business representa-tive is empowered to appoint a competent journeyman assteward. Article 11, section 5 provides that the stewardshall not be removed or laid off until the Union has beennotified and has had 24 hours to either remove or refuseto remove the steward. If the business agent refuses toremove the steward, the employer may appeal the busi-ness agent's decision to the drywall joint committee.In sum,Ifind that the Union struck because it be-lieved the Company violated certain provisions of thecollective-bargaining agreement and that all the allegedviolations involve matters that came under the jurisdic-tion of the drywall joint committee or board forhearingand resolution.D. Analysis and ConclusionsAs a general proposition, a strike called by a union is aprotected and a union activity that cannot be lawfullyinterfered with by an employer. However,a union maybargain away the right to strike in exchange for othercontract terms such as a mandatory arbitration clause. Ano-strike provision is generally considered the quid proquo for such a clause. When the parties to a contractprovide for a mandatory peaceful dispute-resolvingmechanism in a contract as the exclusive means for re-solving disputes, they either expressly or impliedly giveup their right to use their economic power to resolvethose disputes.W. L. Mead, Inc.,113 NLRB 1040 (1955).In the landmark case ofTeamsters Local 174 v. LucasFlour Co.,369 U.S. 95, 104 (1962), the UnitedStates Su-preme Court laid to rest any doubt about that proposi-tion of law, holding: ATLAS PLASTERING, INC191Whether, as a matter of federal law, the strikewhich the union called was a violation of the col-lective bargaining contract is thus the ultimate issuewhich this case presents. It is argued that therecould be no violation in the absence of a no-strikeclause in the contract explicitly covering the subjectof the dispute over which the strike was called. Wedisagree.The collective bargaining contract expressly im-posed upon both parties the duty of submitting thedispute in question to final and binding arbitration.In a consistent course of decisions the Courts ofAppeals of at least five Federal Circuits have heldthat a strike to settle a dispute which a collectivebargaining agreement provides shall be settled ex-clusively and finally by compulsory arbitration con-stitutes a violation of the agreement. The NationalLabor Relations Board has reached the same con-clusion.W. L. Mead, Inc,113N L R.B. 1040. Weapprove that doctrine. To hold otherwise would ob-viously do violence to accepted principles of tradi-tional contract law. Even more in point, a contraryview would be completely at odds with the basicpolicy of national labor legislation to promote thearbitral process as a substitute for economic war-fare. SeeUnited Steelworkers v.Warrior & Gulf Nav.Co., 363 U.S. 574.What has been said is not to suggest that a no-strike agreement is to be implied beyond the areawhich it has been agreed will be exclusively cov-ered by compulsory terminal arbitration. Nor is it tosuggest that there may not arise problems in specificcases as to whether compulsory and binding arbitra-tion has been agreed on, and, if so, as to what dis-putes have been made arbitrable. But no such prob-lems are present in this case. The grievance overwhich the union struck was, as it concedes, onewhich it had expressly agreed to settle by submis-sion to final and binding arbitration proceedings.The strike which it called was a violation of thatcontractual obligation.In theLucas Flourcase the high Court implied the exist-ence of a no-strike clause even though the contract spe-cifically provided that there would be no suspension ofwork during an arbitration. An implication could havebeen drawn from that clause that the parties did notintend to agree to a no-strike clause in situations wheretherewas no arbitration pending. Justice Black, in dis-sent, took the position that there was no basis for infer-ring a no-strike clause in situations not explicitly coveredby the no-strike clause of the agreement. However, a ma-jority of the court took a different view.A waiver of the right to strike will not be lightly im-plied.The right to strike is not foreclosed when the dis-pute in question is not cognizable under an arbitrationclause. Thus, neither an express nor an implied no-strikeclause will prevent employees from striking in a sympa-thy strike where the underlying dispute is with partieswho are not subject to the grievance procedure, so thatthat procedure can not resolve the dispute. In such cir-cumstances a no-strike clause to beeffectivewould haveto specifically state that it was intended to cover such asituation.Gary-HobartWaterCorp.,210NLRB 742(1974), enfd. 511 F.2d 284 (7th Cir. 1975);PacemakerYacht Co.,253 NLRB 828 (1980), enf. denied 663 F.2d455 (3d Cir. 1981);Kellogg Co.,189NLRB 948 (1971),enfd. 457 F.2d 519 (6th Cir. 1972).Even with regard to disputes that are cognizable underamandatory arbitration provision, the parties can pre-vent the implication of a no-strike clause by explicitly ex-pressing their intention to that effect. However absentsuch an explicit expression of intent, the duty not tostrike is coterminous with the agreement to arbitrate.Gateway Coal Co. v. United Mine Workers,414 U.S. 368(1974).Resolution of this case turns on whether or notthe parties have explicitly expressed their intent that theUnion retain its right to strike even in situations when adispute is cognizable by the dispute resolving mecha-nism.The applicable law was recently summarized by theSixth Circuit Court of Appeals inRyder Truck Lines v.Local 480,705 F.2d 851, 854-855 (6th Cir. 1983). ThatCourt heldThe right to strike or engage in work stoppages,guaranteed by Section 7 of the National Labor Re-lations Act, 29 U.S.C. § 157, may be surrendered orwaived by an express provision in the collectivebargainingagreement.MastroPlasticsCorp.v.N.L.R.B.,350 U.S. 270, 280 . . . (1956). Certainstatutory rights such as the right to strike "are con-ferred on employees collectively to foster the proc-ess of bargaining and properly may be exercised orrelinquished by the union as a collective bargainingagent to obtain certain economic benefits for unionmembers."Alexander v.Gardner-Denver Co.,415U.S. 36, 51, FEP Cases 81 . . . (1974). The promisenot to strike, therefore, is thequid pro quofor theemployer's promise to submit grievances to arbitra-tion.BoysMarkets v. Retail Clerks,398 U.S. 235,248 . . . (1970).The concept of coterminous interpretation isfounded upon thequid pro quotheory. That is, theright to strike may be bargained away in exchangefor an employer's promise to bestow certain benefitssuch as terminal arbitration. Coterminous interpreta-tion refers to the notion that if the subject matter ofthe strike is arbitrable, then the strike violates theno-strikeclause.DelawareCoca-Cola v.GeneralTeamsters Local Union,624 F.2d 1182, 1185 (3d.Cir. 1980). Correlatively, the obligation to refrainfrom striking is not violated when the subject of thestrike is nonarbitrable.Id.InTeamsters Local 174 v. Lucas Flour,369 U.S. 95(1962), the employer fired an employee for unsatisfactoryperformance, and the union called a strike. The employerbrought suit under section 301 of the Labor ManagementRelationsAct, seeking damages for an alleged illegalstrike.Though the agreement did not contain an expressno-strike provision, the court found an implied duty notto strike inherent in the union's obligation to arbitrate. Inholding that the strike violated the agreement, the Su- 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreme Court gave deference to "the basic policy of na-tional labor legislation to promote the arbitral process asa substitute for economic welfare." Id. at 105. Consistentwith that policy, the Court established certain boundariesto the scope of such a no-strike obligation:What has been said is not to suggest that a no-strikeagreement is to be implied beyond the area which ithas been agreed will be exclusively covered by compul-sory terminal arbitration.Id. at 106 (emphasis added).Similarly, inGateway Coal Co. v. Mine Workers, 414U.S. 368 (1974), the Court recognized the relationshipbetween the no-strike and arbitration clauses. After em-phasizing that a no-strike obligation is undertaken in ex-change for the employer's promise to arbitrate, the Courtstated:Thus, an arbitration agreement is usually linkedwith a concurrent no-strike obligation, but the twoissues remainanalytically distinct.Ultimately, eachdepends on the intent of the contracting parties. Itwould be unusual, but certainly permissible, for theparties to agree to a broad mandatory arbitrationprovision yet expressly negate any implied no-strikeobligation. . . .Absent an explicit expression ofsuch an intention, however, the agreement to arbi-trate and the duty not to strike should be construedas having coterminous application. [Footnote omit-ted.]Id. at 382.In the instant case Respondent and the Union are par-ties to a contract under which they have agreed that ajoint committeeshallhear and decide claims that thecontract has been violated and remedy such violations.The procedure agreed to is a mandatory dispute-resolv-ing procedure. The Board has often equated such jointcommittees with arbitration proceedings.BrownCo., 243NLRB 769, 770 (1979), enf. denied on other grounds 663F.2d 1078 (9th Cir. 1981);Denver-Chicago Trucking Co.,132 NLRB 1416 (1961);United Parcel Service,232 NLRB1114 (1977), enfd. 603 F.2d 1015 (D.C. Cir. 1979);Termi-nal Transport Co.,185 NLRB 672, 673 (1970).As is set forth in detail above, the dispute between Re-spondent and the Union over which the Union called thestrike and the employees left the job was cognizableunder that mandatory dispute-resolving mechanism.Under theLucas Flourcase the contract must be con-strued as containing an implied no-strike clause that isapplicable to the dispute in question. The key question iswhether, under the principles set forth inGateway CoalCo., the contract contains an explicit expression of the in-tention of the parties that the joint committee procedurewill not preclude the right to strike with regard to dis-putes such as we have here.The contract explicitly states that the right to strikeand to withhold services is to be retained in specific des-ignated circumstances. The relevant clauses are set forthin section B above. They relate to contract disputes in-volving such matters as the payment of wages and pay-ments to the welfare fund, the failure to guarantee cer-tain payments, and the right to honor certain picket lines.None of those specific circumstances are present in theinstant case. The presence of those clauses in themselvesgives rise to a strong negativepregnantindicating thereis no right to strike in circumstances that are not specifi-cally covered. There is asimilar negativepregnant in ar-ticle 12, section 12 that states that employees shall notremain inthe employ of an employer who refuses tostand trial or refuses to abide by a decision renderedunder theagreement.However, that section is followedby sections 13 and 14 on which a serious argument canbe made that the parties have agreed that the Union shallhave the unlimited right to strike whenever there is acontract violation. The language of both those sectionsraisesmorequestionsthan it answers.The contract is acomplex document that obviously was not written byamateurs.If the parties intended that the joint committeeprocedure should not be construed as a limitation on theUnion's right to strike or the employees' right to with-hold services, they could have said so in clear, unequivo-cal terms. Instead, sections 13 and 14 state:Section 13. No party to this agreement, whetheremployer or employee, shall work for or with, oremploy on any job a person as employer or employ-ee,who is acting in violation of this Agreement orwho has failed or refused to comply with any deci-sion of the appropriate organization rendered pursu-ant to the provisions to thisagreement.Section14. BusinessRepresentatives of the Coun-cil shall be informed immediately of any violationand shall be empowered to remove at once, jour-neymen tapers, and apprentices from any and alljobs being done by the member (or non-membersignatory) contractor in question. Employees re-moved from any job for such violation shall be paidby the contractor the amount at the rate of straighttime to compensate them for the inconvenience andloss of time due to said violation. Said waiting timeshall not exceed 5 days. It shall be a violation of theagreementfor failure to report violations of theAgreement.Section 13 begins with a reference to "no party to thisagreement,whether employer or employee .. . ." Thecontract is between the employer and the Union. Ordi-narily an employee is considered to be a third-party ben-eficiary of the contract but not a party to the agreement.The reference to an employer or employee working foror with, or employinga person asemployer or employeewho is acting in violation of the agreement,is,at least,difficult to interpret. It is a construction industry con-tract and the clause is subject to a number of differentmeanings.It could be, as the General Counsel claims, ageneral statementof intention that employees retain theright to strike in all contract disputes. It could also applyto a construction industry situation where an employercontractor will work as a subcontractor for a differentemployer on one job and then work individually as anemployee on another job. That construction,at least,would givemeaning tothe introductory language of theparagraph that refers to "no party to this agreement." ATLAS PLASTERING, INC.Even assuming that the clause is intended as a refutationof a no-strike clause implication,it isnot clear whether itapplies to situations in which the Union claims there hasbeen a violation or one in which there is an adjudicationof a violation by the joint committee. If the GeneralCounsel's contention is accurate, then all of the preced-ing paragraphs that explicitly permit strikes in particularsituationswould not be only wholly redundant, butwould be misleading because of the implication thatthere could not be a strike in anything but the specificsituations.The contract must be read as a whole to con-strue the intent of the parties. A similar problem ispresent with regard to section 14, which gives the busi-nessrepresentative power to remove employees from ajob when he is informed that there is a violation. Thatclausecould be construed as giving the Union the rightto strike under all circumstances when there is a claim ofcontract violation. It could also be construed to meanthat the Union could call a strike when there is the typeof violation under which the contract permits employeesto withhold their services, as is specified in the other sec-tions of the contract.Ifwe start from the premise that the right to strikewill not be considered waived unless the contract clearlyand unmistakably sets forth such a waiver, then the Gen-eralCounsel has established a case. The contract lan-guage here is ambiguous. However, that approach hasbeen used by the Board in determining whether a disputeis cognizableunder an arbitration clause. That is not the193question in this case. Clearly the dispute is so cognizable.The starting point here is the Supreme Court law setforth inLucas Flour,under which a no-strike clause mustbe implied. UnderGateway Coal Co.such an implicationiswarrantedabsent anexplicit expression to the contraryin the contract. The ambiguous language of sections 13and 14, when construed in the light of the other contractlanguage discussed above, falls short of being such an ex-plicit expression. I therefore find that there is an impliedno-strike clause in the contract that applies to the disputein questionand that the strike over that dispute was nota protected activity under the Act. It follows that Re-spondent's threat to discharge employees if they engagedin the strike and the discharge of employees because theydid engagein the strike were not violations of Section8(a)(1) and(3) of the Act. I shall therefore recommendthat the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The General Counsel has not established by a pre-ponderance of the credible evidence that Respondentviolated the Act as alleged in the complaint.[Recommended Order for dismissal omitted from pub-lication.]